    Case: 1:15-cv-01586-CAB Doc #: 113 Filed: 05/21/20 1 of 9. PageID #: 1173




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

    ATSCO HOLDINGS CORP., et al.                   )   CASE NO. 1:15-CV-1586
                                                   )
             Plaintiffs,                           )   JUDGE: CHRISTOPHER A. BOYKO
                                                   )
    v.                                             )
                                                   )
    AIR TOOL SERVICE COMPANY, et al.               )
                                                   )
             Defendants.                           )


    DEFENDANTS’ MOTION FOR LEAVE TO TAKE DISCOVERY DEPOSITION


         Now come the Defendants, Air Tool Service Company, n/k/a X5432, Inc. and Rick Sabath,

and move this Court for leave to obtain the deposition of a corporate designee of Plaintiffs pursuant

to Rule 30(b)(1) of the Fed. R. Civ. P. The grounds for this Motion are that while a material defense

to the remaining claims in the Amended Complaint has been addressed by virtue of the Sixth

Circuit opinion issued in this matter, other defenses, including legal and factual ones, remain

important to the defense of this case. Discovery into those legal and factual matters are easily

reduced to a schedule of topics for deposition testimony focused on the claims remaining for trial,

to be responded to by a corporate designee(s) of Plaintiffs. Assuming comprehensive answers are

supplied representing the full knowledge of Plaintiffs, Defendants anticipate this to be the only

deposition Defendants will need to obtain before the trial of this matter. A further Brief in Support

is attached hereto and incorporated herein by reference. Counsel for Defendants is available for a

Court conference should the Court find same may be of assistance in determining this Motion.
    Case: 1:15-cv-01586-CAB Doc #: 113 Filed: 05/21/20 2 of 9. PageID #: 1174




                                           Conclusion

        For the foregoing reasons, Defendants move that they be given leave to obtain the

deposition of a corporate designee(s) of Plaintiffs at a time convenient to counsel and the parties

in advance of the trial of this matter.

                                                     Respectfully Submitted,


                                                     /s/ Tim L. Collins
                                                     Tim L. Collins (0033116)
                                                     Thrasher, Dinsmore & Dolan
                                                     1111 Superior Ave., Ste 412
                                                     Cleveland, Ohio 44114
                                                     Telephone: 216.255.5431
                                                     Facsimile: 216.255.5450
                                                     Email: tcollins@tddlaw.com

                                                     Attorney for Defendants Air Tool Service
                                                     Company, n/k/a X5432, Inc. and Rick J.
                                                     Sabath




                                                2
    Case: 1:15-cv-01586-CAB Doc #: 113 Filed: 05/21/20 3 of 9. PageID #: 1175




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 21 day of May, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties not receiving service through the Court’s electronic filing system will be

served by regular U.S. mail. Parties may access this filing through the Court’s system.

 Brian P. Muething                                   Mark A. DiCello
 bmuething@kmklaw.com                                madicello@dicellolevitt.com
 Jacob D. Rhode                                      Western Reserve Law Building
 jrhode@kmklaw.com                                   7556 Mentor Avenue
 Keating Muething & Klekamp PLL                      Mentor, Ohio 44060
 One East Fourth Street, Suite 1400
 Cincinnati, Ohio 45202
 Telephone: 513-579-6400
 Facsimile: 513-579-6457
 Counsel for Plaintiffs
 ATSCO Holdings Corp. and
 Hy-Tech Machine, Inc.



                                                         /s/ Tim L. Collins
                                                        Attorney for Defendants Air Tool Service
                                                        Company, n/k/a X5432, Inc. and Rick J.
                                                        Sabath
    Case: 1:15-cv-01586-CAB Doc #: 113 Filed: 05/21/20 4 of 9. PageID #: 1176




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

    ATSCO HOLDINGS CORP., et al.                      )   CASE NO. 1:15-CV-1586
                                                      )
             Plaintiffs,                              )   JUDGE: CHRISTOPHER A. BOYKO
                                                      )
    v.                                                )
                                                      )
    AIR TOOL SERVICE COMPANY, et al.                  )
                                                      )
             Defendants.                              )


         DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR LEAVE TO TAKE
                           DISCOVERY DEPOSITION

         Defendants seek leave to obtain a discovery deposition from a designee of Plaintiffs. The

goal is to understand which cited contract provisions relate to claims Plaintiffs are presenting for

trial. Likewise, the fact bases cited by Plaintiffs for each claim also need to be understood. The

easiest way to achieve these goals is for a corporate designee of Plaintiffs to respond to a discovery

notice of deposition.

   1. AMENDED COMPLAINT AND TRIAL BRIEF CONTRACT CLAIMS

   This breach of contract case has proceeded on Plaintiffs’ Amended Complaint through motion

practice, trial, the Court of Appeals, and is now back to this Honorable Court for trial, again. The

landscape of this trial has materially changed, in that an important issue has been addressed by the

Court of Appeals, altering this case legally and factually. The case has not been pled by Plaintiffs

in a model of clarity. While stated in two (2) counts, the Amended Complaint essentially seeks

damages (1) for an Okuma MacTurn CNC Machine as to its condition, repair, maintenance

necessitating repairs, and loss of productivity, all purportedly making it insufficient to continue

conduct of Defendants’ business; (2) for lack of accurate product drawings; (3) lack of intellectual


                                                  2
     Case: 1:15-cv-01586-CAB Doc #: 113 Filed: 05/21/20 5 of 9. PageID #: 1177




property rights ownership of a certain customer’s drawings; and (4) previously unknown post-

closing credits for warranty claims to a specific customer. (Not all of these claims are proceeding

to trial).

    Subsequent to the Amended Complaint, Plaintiffs further refined their claims through their

Trial Brief and in their Appellate Brief, albeit they did not further amend their Complaint to plainly

set forth in their pleading their claims. That more refined series of claims as identified in Plaintiffs’

submissions other than the Amended Complaint, can be summarized in the following chart:

                                                                              Present
Trial Brief                                                                                 Litigation
                        Hy-Tech’s Characterization of Claim                 in 10.16.14
  Claim                                                                                     Disposition
                                                                               Letter
                 Poor Quality Parts                                                          Voluntarily
  Claim 1        (Michigan Pneumatic ATA Grinder Inventory -                    Yes        dismissed with
                 $93,313.00)                                                                  prejudice
                                                                                             Voluntarily
                 Unsellable Inventory at Michigan Pneumatic
  Claim 2                                                                       Yes        dismissed with
                 (Air Sledge Units - $ 12,550.00)
                                                                                              prejudice
                                                                                             Voluntarily
  Claim 3        Unsellable Inventory at TorcUp ($5,557.00)                     Yes        dismissed with
                                                                                              prejudice
                                                                                             Voluntarily
  Claim 4        Poor Quality Parts Scrapped ($18,688.00)                       Yes        dismissed with
                                                                                              prejudice
  Claim 5        A/R Mis-payment (ALCOA)                                        No             Triable
  Claim 6        Working Capital Adjustment ($100,928.00)                       No             Triable
                 MacTurn Inefficiency, and Work Performed
  Claim 7        Elsewhere                                                      No             Triable
                 (Never identified damages.)
  Claim 8        MacTurn Maintenance ($151,428.00)                              No            Triable
  Claim 9        MacTurn Replacement ($370,757.00)                              No            Triable
                                                                                           Abandoned by
  Claim 10       Inaccurate Drawing and Plans ($127,250.00)                     No          Plaintiff in
                                                                                            discovery.


         It should be observed that fully half of the above claims are no longer part of this case,

having been dismissed with prejudice, or abandoned by Plaintiffs in a response to discovery

submitted by Defendants to Plaintiffs (the only discovery done by either party prior to the first trial


                                                   3
    Case: 1:15-cv-01586-CAB Doc #: 113 Filed: 05/21/20 6 of 9. PageID #: 1178




herein). Hence, five (5) claims remain for further proceedings perhaps including trial, which may

be further summarized as the ALCOA mispayment claim (claim 5); the working capital adjustment

claim (claim 6); and the Okuma MacTurn claim (claims 7,8 and 9). Turning to the Purchase and

Sale Agreement, and Plaintiffs’ Amended Complaint, we learn that Plaintiffs intend to make these

claims under the following contractual provisions:

       -     Section 3.6 (accuracy of financial statements)
       -     Section 3.7 (no off the books debts or liabilities)
       -     Section 3.11 (ownership of intellectual property)
       -     Section 3.13 (inventories finished and Saleable in the ordinary course of business)
       -     Section 3.17 (all owned assets on company books in good operating condition and well
             maintained)
       -     Section 2.3.2.3, 3.6 and 3.13 (adjustments to purchase price inventory, closing
             statement and purchase price adjustment, compiled with accuracy of financial
             statements and of inventory saleable on the ordinary course of Seller’s business)

       However, turning to Plaintiffs’ Trial Brief, the Purchase and Sale provisions which

purportedly support Plaintiffs’ contractual claims are noticeably trimmed and modified to the

following:

       -     Section 3.6 (accuracy of financial statements)
       -     Section 3.7 (no off the books debts or liabilities)
       -     Section 3.13 (inventories finished and Saleable in the ordinary course of business)
       -     Section 3.17 (all owned assets on company books in good operating condition, well
             maintained and constitute all assets necessary to permit Seller to conduct the Business
             as now conducted)
       -     Section 11.7 (Buyer’s due diligence does not modify Seller’s duties under the contract)

   In order to understand which of Plaintiffs’ claims is governed by which of the disparate

recitations of applicable contract sections, a deposition of a corporate designee is required. Without

a deposition, Defendants are left to guess which contract section is applicable in Plaintiffs’ mind,

and under what factual scenario. Such a result is inapposite to the mandate of the Rules of Civil

Procedure, that they are to “be construed, administered and employed by the Court and the parties

to secure the just, speedy, and inexpensive determination of every action and proceeding.” Rule 1,



                                                  4
    Case: 1:15-cv-01586-CAB Doc #: 113 Filed: 05/21/20 7 of 9. PageID #: 1179




Fed. R. Civ. P. A straight forward deposition on designated topics will resolve the discrepancies

without much ado, and aid the just, speedy and inexpensive determination of this case at trial.


   2. FACTUAL BASES FOR PLAINTIFFS’ CLAIMS

   In addition to the contract bases for Plaintiffs’ Claims, the Amended Complaint, and Plaintiffs’

Trial Brief, set out a conflicting litany of fact bases for the claims Plaintiffs apparently intend to

introduce at the trial in this matter. The Amended Complaint does not factually address Claim 5;

does not factually address Claim 6; does not factually address Claim 7; does factually address

Claim 8 but identifies $ 32,714.36 of repairs done, and projects future repairs without support, all

guesstimated at $ 75,000.00; and does not factually address Claim 9.

   In contrast to the Amended Complaint, Plaintiffs’ Trial Brief does address each of the Claims

5-9, but supports the claims factually with entirely amorphous fact support. For example, as to

Claim 6, Plaintiffs say it “is supported by Exhibits PX-1-5, PX-13, PX 22-25” and that “Joe

Molino, Patrick Crotty, Jim Aloi and Rovert Ober will testify concerning these issues”. Plaintiffs’

exhibits were not provided to Defendants, or to the Court, prior to trial. Hence, Defendants are

only able to guess what each referenced exhibit actually is. With this in mind, Plaintiffs’ exhibits

1-3 appear to be summary spreadsheets with no supporting information or explanation; and

Plaintiffs’ Exhibits 22-25 appear to be summary spreadsheets with no supporting information or

explanation. Similarly, what information might be known by each of the named individuals also

is not identified. Claim 7 identifies no supporting information or explanation in documentary form.

While three (3) individuals are named, no specificity is given without tying what each individually

knows which relevant to this claim. Claim 8 appears to identify a summary spreadsheet with no

supporting information or explanation, and identifies three (3) individuals without tying what they

individually know to this claim. Claim 9 appears to identify a summary spreadsheet without

                                                  5
    Case: 1:15-cv-01586-CAB Doc #: 113 Filed: 05/21/20 8 of 9. PageID #: 1180




supporting information or explanation. Three (3) individuals are named, without tying what they

individually know relevant to this claim. Unless Defendants are able to identify Plaintiffs’ exhibits,

know what they purport to prove, and understand what the listed witnesses have to say about each

claim and exhibit, Defendants will be flying blind into this trial, through no fault of their own.

       It should be noted the Plaintiffs’ Trial Brief is in violation of this Court’s Civil Trial Order

(2/17/17), which further frustrates Defendants’ ability to know what is being claimed in this matter,

and how is it supported. Specifically, in the Civil Trial Order, Paragraph 1 on Trial Briefs, this

Court ordered the parties to file Trial Briefs, which “ shall include:…(c) a list of proposed

witnesses along with a brief description of the subject matter of the testimony of each witness; (d)

an index of all proposed exhibits containing a brief description of each exhibit…” Because

Plaintiffs did not individually identify what each witness would testify to, or provide a description

of exhibits to know what each purports to say as to relevant issues, Defendants remain in the dark

on very material issues. A succinct deposition of Plaintiffs’ corporate designee would likely right

these wrongs.

       Finally, the Court should recall that no exhibits were provided to the Court as required by

the Civil Trial Order before the trial which occurred in this matter. Defendants therefore are not

certain whether what they think they have is the actual set of exhibits Plaintiffs intend to present

in proof of their case. This is a subject which can easily be addressed in a deposition to correct the

existing discrepancies between what is needed at trial, and what has been produced to date.

       All of this said, Defendants are willing to prepare a notice of deposition with deposition

topics focused on the remaining issues in this case, to allow Plaintiffs to identify appropriate

witness(s), equip that individual(s) with the knowledge of the corporation, and promptly complete

the deposition, assuming the responses are complete and thereby binding on Plaintiffs. If the topics



                                                  6
     Case: 1:15-cv-01586-CAB Doc #: 113 Filed: 05/21/20 9 of 9. PageID #: 1181




schedule is objectionable, the parties could meet and confer, and if unsuccessful, converse with

the Court so as to move expeditiously forward with a deposition and then trial. Nothing described

in this Motion would take more than a month or 2 to schedule and complete, meaning it easily

could be completed by the end of June/early July, 2020. Nothing described in this Motion would

upset the bench trial set in this case for September 21, 2020. Accordingly, in fairness to the

Defendants, and in the interest of justice in this case, Defendants move this Court to grant them

leave to obtain the deposition of the designee(s) of Plaintiffs on the remaining claims to be tried in

this case.


                                                      Respectfully Submitted,


                                                      /s/ Tim L. Collins
                                                      Tim L. Collins (0033116)
                                                      Thrasher, Dinsmore & Dolan
                                                      1111 Superior Ave., Ste 412
                                                      Cleveland, Ohio 44114
                                                      Telephone: 216.255.5431
                                                      Facsimile: 216.255.5450
                                                      Email: tcollins@tddlaw.com

                                                      Attorney for Defendants Air Tool Service
                                                      Company, n/k/a X5432, Inc. and Rick J.
                                                      Sabath




                                                  7
